TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00062-CR


Michael Anthony Sanchez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 006317, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING






This is an appeal from a judgment of conviction for capital murder.  Sentence was
imposed on December 6, 2001.  There was no motion for new trial.  The deadline for perfecting
appeal was therefore January 7, 2002.  Tex. R. App. P. 4.1(a), 26.2(a)(1).  Notice of appeal was filed
on January 11.  No extension of time for filing notice of appeal was requested.  Tex. R. App. P. 26.3. 
There is no indication that notice of appeal was properly mailed to the district clerk within the time
prescribed by rule 26.2(a).  Tex. R. App. P. 9.2(b).  Under the circumstances, we lack jurisdiction
to dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction. 
See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23
(Tex. Crim. App. 1996).


The appeal is dismissed.


  
				Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel 
Dismissed for Want of Jurisdiction
Filed:   February 14, 2002
Do Not Publish